Citation Nr: 1635630	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-36 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right ankle disability prior to November 12, 2010, and from February 1, 2011.


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986 and from August 1989 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Additionally, in the March 2012 rating decision, the RO granted a temporary total rating based on a period of hospitalization and convalescence for his service-connected right ankle disability, for the period of November 12, 2010, to January 31, 2011.  See 38 C.F.R. § 4.30 (convalescent ratings).

This matter was previously before the Board in June 2015, at which time it was remanded for further development.  It is now returned to the Board.

In the June 2015 remand, the Board noted the Veteran raised the issues of entitlement to service connection for knee disabilities due to the service-connected right ankle disability in correspondence dated February 2013, November 2013, and a June 13, 2014 VA treatment record.  These issues have not been adjudicated by the Agency of Original (AOJ.)  Therefore, the Board does not have jurisdiction over the, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

Throughout the appeal, the Veteran's right ankle disability is characterized by pain, instability, and limitation of motion that more nearly approximates marked limitation of ankle motion.


CONCLUSION OF LAW

Throughout the appeal, the criteria for a 20 percent rating, but not higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.97, Diagnostic Code 5271 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in January 2011.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in June 2011 and December 2015.  

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Ankle

The Veteran's right ankle disability is rated 10 percent disabling, prior to November 12, 2010, and since February, 1, 2011, under Diagnostic Code 5271 (2015). 

Under Diagnostic Code 5271, (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

In November 2010, the Veteran had a right ankle arthroscopy.

A May 2011 VA examination report shows the Veteran reported right ankle pain, stiffness, weakness, decreased speed of joint but denied giving away and instability.  He stated that his job was sedentary and the right ankle only bothered him with prolonged standing.  The Veteran reported intermittent and occasional use of a brace.  Physical examination revealed a normal gait and tenderness.  Range of motion testing revealed right dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  On the left ankle, there was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Following repetitive motion testing, there was no objective evidence of pain nor additional limitations in range of motion.  The Veteran reported no significant right ankle effects on his usual occupation.  The Veteran reported severe effects on exercise, moderate effects on chores and traveling, and mild effects on shopping and driving.  He stated that the right ankle prevented sports and recreation.  

A December 2015 VA examination report shows the Veteran reported a daily dull achy right ankle which limited him from running, standing more than 15 minutes, lifting more than 10 pounds, and made walking stairs difficult.  The Veteran denied flare-ups of the ankle.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees with pain.  The examiner observed no change in range of motion following three repetitions and noted pain would limit the functional ability with repeated use over time.  The examiner noted the Veteran had normal muscle strength and no ankylosis.  The examiner noted that ankle instability or dislocation was suspected.  It was noted that instability was unable to be tested due to pain.  

In statements dated December 2012 and February 2013, the Veteran reported marked limitation of motion, plantar flexion issues, arch support issues, tendonitis in the knees, increased pain at the outside of the right ankle, and the use of custom orthotics.  After the right knee surgery, he described a short improvement followed by constant pain that limited his normal life activities, such as walking, taking steps, and pressing the gas pedal of his vehicle. 

After a review of the medical and lay evidence, the Board finds that throughout the appeal, the Veteran's right ankle symptoms meet the criteria for a rating of 20 percent, but not higher, for the right ankle disability.  Here, the Board notes that a May 2011 VA examination revealed right dorsiflexion to 10 degrees.  The Veteran reported the use of an ankle brace as a stabilizer.  Significantly, the Veteran reported intermittent instability throughout the appeal.  Although the May 2011 VA examination noted no instability, the Veteran's statements concerning instability have been consistent.  The Board finds that this identified functional impairment more nearly approximates "marked" limitation of the right ankle.  The Board notes that the Veteran has been assigned the maximum schedular evaluation under Diagnostic Code 5271 for the period on appeal.  Accordingly, a higher schedular disability rating is not available under this diagnostic code.

The Board has considered other potentially applicable diagnostic codes.  A rating in excess of 20 percent for the right ankle disability is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  Indeed, a rating in excess of 20 percent is not warranted under Diagnostic Code 5270 (for ankle ankylosis) or Diagnostic Code 5272 (for ankylosis of the subastragalar or tarsal joint) because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle.  Also, the right ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 20 percent is not warranted under Diagnostic Code 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a higher rating under Diagnostic Code 5273 (for malunion of the os calcis or astragalus) is not warranted.  

The Board has also considered whether the Veteran is entitled to an extraschedular rating for the right ankle disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2015).

In this case, the Board finds that the rating criteria for the musculoskeletal system reasonably describe all aspects of the Veteran's disability level and symptomatology associated with the right ankle disorder.  The evidence shows that the right ankle disorder involves pain and instability.  Although those symptoms are not specifically mentioned in the rating criteria, they are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45, which require including consideration of functional loss to orthopedic disorders that are rated based on limitation of motion.  That functional loss specifically includes factors such as pain and incoordination, which in the Board's opinion encompasses the Veteran's symptoms of pain and instability.  The Veteran's right ankle disability is also manifested by some limited evidence of laxity, by the use of a brace and by a history of experiencing pain when pressing a gas pedal while driving.  The Board notes that the use of an assistive device is contemplated by the factor of functional impairment, previously discussed, of incoordination.  It is also conceivably contemplated by the previously discussed factor of pain.  For those symptoms, then, which represent the majority of the complaints, the Board finds that the rating schedule contemplate their inclusion when assigning a rating.  In sum, the Board finds that all of the manifestations of the right ankle disorder are contemplated either specifically by the rating criteria, or by reference through the regulations pertaining to functional loss.  

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 10 percent, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for a right ankle disability prior to November 12, 2010, and from February 1, 2011 is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


